REPUBLIQUE DU SENEGAL

CONVENTION MINIERE

POUR LES PHOSPHATES PASSEE EN APPLICATION DE LA LOI 2003-36 DU 24
NOVEMBRE 2003 MODIFIEE PORTANT CODE MINIER

ENTRE

L'ETAT DU SENEGAL

ET

LA SOCIETE G-PHOS SAU

PERIMETRE DE NIAKHENE
Page 2 sur 41

ENTRE

L’Etat du Sénégal ci-après dénommé l'Etat représenté par :

Mr Aly Ngouille NDIAYE, Ministre de l'Industrie et des Mines

D’UNE PART

ET

La Société G-PHOS SAU ci-après dénommée la société représentée par Monsieur Lisardo
De Mata Pastrana, son Directeur Général dûment autorisé ;

D'AUTRE PART
10.

Page 3 sur 41

Après avoir exposé que :

La société G-PHOS SAU ayant son siège : Rue 3x C Immeuble 764-Point E —
Tél./Fax : +221 33 825 17 47 - BP : 5868 Dakar-Fann - Email:sephossen(@orange.sn,
déclare posséder les capacités techniques et financières nécessaires pour procéder
à des travaux de recherche et d’exploitation de phosphates;

L'Etat étant en possession des droits miniers sur le territoire national, la société
G-PHOS SAU souhaite sur une partie de ce territoire dénommée périmètre de
Niakhéne situé dans la région de Thiès, procéder à des opérations de recherches
intensives et, en cas de découverte d’un gisement économiquement rentable, passer à
son développement et à son exploitation;

Les objectifs de la société sont conformes à la politique minière de l’Etat du Sénégal
qui tend à promouvoir la recherche et l’exploitation des réserves minières du pays:

Vu le règlement n° 18/2003/CM/UEMOA du 22 décembre 2003 portant adoption du
Code miner communautaire de l'UEMOA:

Vu le règlement n°09/2010/CM/UEMOA du 1% octobre 2010 relatif aux relations
financières extérieures des Etats membres de l'UEMOA ;

Vu l’Acte Uniforme adopté le 17 avril 1997, modifié, portant sur les Sociétés
Commerciales et les Groupement d’Intérêts Economiques (G.I.E);

Vu la loi n°2003-36 du 24 novembre 2003, modifiée portant Code minier ;

Vu le décret n° 2004-647 du 17 mai 2004 fixant les modalités d’application de la loi
portant Code minier;

Vu la loi 2012-31 du 31 décembre 2012, modifiée, portant Code Général des Impôts
(CGI);

Vu la loi 2012-32 du 31 décembre 2012 modifiant diverses dispositions législatives
relatives aux régimes fiscaux particuliers :

Il est convenu et arrêté entre les parties ce qui suit :
Page 4 sur 41

TITRE PREMIER : DISPOSITIONS GENERALES

ARTICLE PREMIER : OBJET DE LA CONVENTION

1.1 Conformément au Code minier, au Code général des Impôts et à la loi 2012-32 du 31
décembre 2012 modifiant diverses dispositions législatives relatives aux régimes fiscaux
particuliers, l’objet de cette Convention est de régler de façon contractuelle, les rapports
entre l'Etat, d’une part, et la Société G-PHOS SAU, d’autre part, pendant toute la durée
des opérations minières. Elle couvre les périodes de recherche et d’exploitation.

La Convention définit les conditions générales, juridiques, financières, fiscales,
économiques, administratives et sociales particulières dans lesquelles ladite société (ou
ses Sociétés Affiliées ou successeurs) va exercer ses activités pour la recherche et
l’exploitation éventuelle de phosphates à l’intérieur du périmètre du permis tel que
défini à l’article 3 ci-dessous et l’annexe A de la Convention.

La Convention détermine également les garanties et obligations essentielles concernant,
le cas échéant, la phase d’exploitation, en cas de décision de passage à celle-ci.

1.2 La phase de recherche comprend notamment une analyse sommaire de l’état initial du
site de recherche et de son environnement physique et humain, des travaux géologiques,
géophysiques, géochimiques, miniers, des analyses chimiques, des tests métallurgiques
et éventuellement une étude de Faisabilité, ainsi que la formulation d’un programme de
développement et d’exploitation de tout gisement économiquement rentable mis en
évidence.

1.3 La phase d’exploitation consiste en la mise en valeur et l’exploitation d’un gisement en
association avec l'Etat, conformément aux dispositions de la présente convention, à
condition que les résultats de l’étude de faisabilité soient positifs et qu’ils démontrent
que l’exploitation des minéralisations identifiées est économiquement rentable.

ARTICLE 2 : DESCRIPTION DU PROJET DE RECHERCHE.

Le projet de recherche est décrit dans le programme de travaux annexé à la présente Convention
(annexe B).

ARTICLE 3 : DEFINITIONS

3.1 Dans le cadre de la présente Convention et de ses annexes, les termes et mots ci-après
signifient :

3.2 ANNEXE: Tout document complétant la Convention et portant des dispositions
particulières prévues par elle. Leur valeur et portée juridiques sont identiques à celles des
autres dispositions de la Convention.

3.3 Sont considérés comme annexes à la présente convention et en constituant une partie
intégrante, les documents ci-après :

ANNEXE A : Limites du permis de recherche ou d'exploitation ;

V
Page 5 sur 41

ANNEXE B : Programme de travaux de recherche ou d'exploitation ;

ANNEXE C : Programme de dépenses sur la zone du permis de recherche ou du titre
d'exploitation

ANNEXE D : Modèle d’une étude de faisabilité ;
ANNEXE E : Pouvoir du signataire.

3.4 Administration des Mines : Le (s) service (s) de l’Etat, compris dans l’organisation du
Ministère en charge des Mines compétent (s) pour la mise en œuvre de la politique minière,
notamment le suivi et le contrôle des opérations minières.

3.5 Budget : L’estimation détaillée du coût des opérations minières prévues dans le programme
annuel de travaux.

3.6 Code minier: La loi n° 2003-36 du 24 novembre 2003 portant Code minier de la
République du Sénégal avec ses diverses modifications.

3.7 Concession : La zone d’exploitation minière pour un ou plusieurs gisements de phosphate
commercialement exploitables, accordée par l’Etat à la société G-PHOS SAU.

3.8 Convention : La présente Convention et ses annexes ainsi que toutes les dispositions
modificatives qui leur sont apportées par avenant par les Parties, d’un commun accord, suivant
les dispositions de l’article 37 ci-dessous.

3.9 Date de première production : La date à laquelle une mine atteint une période continue de
production notifiée au Ministre en charge des Mines ou la date de première exploitation à des
fins commerciales ;

3.10 Directeur : Le Directeur des Mines et de la Géologie ou son représentant dûment désigné ;
3.11. DMG : La Direction des Mines et de la Géologie ;
3.12 Etat : La République du Sénégal.

3.13 Etude de faisabilité : Une étude relative à la mise en valeur d’un gisement ou de toute
partie d’un gisement afin de l’exploiter et de le mettre en production, en décrivant la mise en
valeur proposée, les techniques à utiliser, le rythme de production, les calendriers et le coût
estimatif relatif à la construction de la mine et des installations et à la conduite des opérations de
développement et d’exploitation, avec parfois des modifications proposées par l’opérateur sous
la direction et le contrôle du Conseil d’ Administration de la société d'Exploitation.

3.14 Etude d’impact sur l’environnement : « Toutes études préalables à la réalisation de
projet d'aménagement, d’ouvrage, d’équipement, d'installation ou d’implantation d’unité
industrielle, agricole ou autre, de plan ou programme, permettant d’apprécier les conséquences
directes et/ou indirectes de l’investissement sur les ressources de l’environnement ». (Article
L2.17 de la loi n°2001-01 du 15 janvier 2001 portant Code de l’environnement)

/
Page 6 sur 41

3.15 Exploitation minière : L'ensemble des travaux préparatoires, d'extraction, de transport,
d’analyse et de traitement, effectués sur un gisement donné, pour transformer les substances
minérales en produits commercialisables et / ou utilisables.

3.16 Filiale désignée : société affiliée qui est une des parties dans la société d’exploitation ;

3.17 Fournisseur : Toute personne physique ou morale qui se limite à livrer des biens et
services au titulaire d’un titre minier sans accomplir un acte de production ou de prestation de
services se rattachant aux activités principales du titulaire du titre minier.

3.18 Gisement : Tout gîte naturel de substances minérales exploitables dans les conditions
économiques du moment ;

3.19 Gîte: Toute concentration naturelle de minéraux dans une zone déterminée de la
lithosphère :

3.20 Haldes : Matériaux constituant les stériles du minerai pouvant être destinés à d’autres
utilisations valorisant ces ressources ;

3.21 Immeubles : Outre les bâtiments, sont considérés comme immeubles, les machines, les
équipements et les matériels fixes utilisés pour l’exploitation des gisements ou pour le stockage
ou le transport de produits bruts ;

3.22 Liste minière : L'ensemble des biens d’équipement conformément à la nomenclature du
Tarif Extérieur commun au sein de l’Union Economique et Monétaire Ouest Africaine
(UEMOA), objet du traité de l'UEMOA, normalement utilisés dans les activités minières et
pour lesquels les droits et taxes à l’importation sont suspendus ou modérés.

3.23 Législation minière : Elle est constituée par la loi n°2003-36 du 24 novembre 2003,
modifiée portant Code minier de la République du Sénégal et les textes réglementaires pris pour
son application, notamment le décret n° 2004 — 647 du 17 mai 2004 et toutes les dispositions
législatives et réglementaires susceptibles de s’appliquer aux activités minières.

3.24 Mines :

a) tous puits, fosses, mines à ciel ouvert, galeries souterraines, ouvrages superficiels ou
souterrains, réalisés ou construits, après l’octroi d’un permis d’exploitation ou d'une
concession minière à une société d’exploitation et où le minerai est enlevé ou extrait par
tous procédés et en quantités supérieures à celles nécessaires pour l’échantillonnage, les
analyses ou l’évaluation ;

b) toutes installations pour le traitement, la transformation, le stockage et le transport du
minerai et des roches stériles, y compris les résidus ;

c) les outillages, équipements, machines, bâtiments, installations et améliorations pour
l'exploitation, le traitement, la manutention et le transport du minerai et des roches
stériles et des matériels ;
Page 7 sur 41

d) les habitations, bureaux, routes, pistes d’atterrissage, lignes électriques, installations de
production d’électricité, installations d’évaporation, de séchage et de réfrigération,
canalisations, réserves d’eau, chemins de fer et autres infrastructures.

3.25 Ministre : Le Ministre en charge des mines ou son représentant dûment désigné.

3.26 Minerai : Masse rocheuse recelant une concentration de phosphate suffisante pour justifier
une exploitation.

3.27 Métaux ferreux et métaux non ferreux, non précieux : Regroupent les métaux de base,
notamment le plomb, le zinc, le cuivre, le fer, l’aluminium, le chrome.

3.28 Métaux précieux : L'or, l’argent. ainsi que le platine et les platinoïdes, notamment
l’iridium, l’osmium, le palladium, le rhodium et le ruthénium, à l’état brut ainsi que tout
concentré, résidu ou amalgame qui contient de tels métaux.

3.29 Meubles : outre les actions et parts sociales dans une société ou une entreprise, sont
considérés meubles, les matières extraites, les approvisionnements et autres objets mobiliers.

3.30 Opération minière: Toute activité de prospection, de recherche, d'évaluation, de
développement, d'exploitation, de traitement ou de transport de substances minérales.

3.31 Parties: Soit l'Etat, soit la société G-PHOS SAU selon le contexte. En phase
d’exploitation, le mot Parties désigne également la où les sociétés d'Exploitation.

3.32 Partie : Soit Etat, soit la société G-PHOS SAU), soit la société d’exploitation selon le
contexte.

3.33 Périmètre du permis : La zone décrite à l’annexe A de la présente Convention.

3.34 Permis de recherche : Le droit exclusif de rechercher du phosphate délivré par le
Ministère en charge des Mines par arrêté à la société G-PHOS SAU dans la zone de Niakhène et
dont le périmètre initial est défini dans l’annexe A de la présente Convention.

3.35 Permis d’exploitation : Un titre minier délivré par l’autorité compétente selon les
dispositions légales et réglementaires en vigueur.

3.36 Programme de travaux et de dépenses : Signifie une description détaillée des travaux et
des coûts de recherche à entreprendre par la société G-PHOS SAU telle que définie aux annexes
B et C de la présente Convention.

3.37 Produits : Tout minerai de phosphates exploité commercialement dans le cadre de la
présente Convention.

3.38 Pierres précieuses : Le diamant, le rubis, le saphir, le béryl, l’émeraude, l’aigue-marine
notamment.

3.39 Pierres semi-précieuses : Toutes pierres pouvant être utilisées en joaillerie autres que les

pierres précieuses notamment, les opales précieuses, le zircon, les grenats, les topazes et les
jades.

V
Page 8 sur 41

3.40 Redevance minière : Redevance proportionnelle due sur la production des substances
minérales extraites.

3.41 Société d’exploitation : Personne morale de droit sénégalais créée en vue de l’exploitation
d’un gisement situé à l’intérieur du périmètre du permis de recherche.

3.42 Sous-traitant : Toute personne physique ou morale exécutant un travail qui s’inscrit dans

le cadre des activités principales du titulaire du titre minier. Il s’agit notamment :

- de la construction des infrastructures industrielles, administratives et socioculturelles (voies.
usines, bureaux, cités minières, supermarchés, économats, établissements socioculturels,
sanitaires et scolaires, de loisirs et d’approvisionnement en eau et électricité) ;

- des travaux d’extraction minière, de transport et de stockage des matériaux et de traitement
des travaux de géologie, de géophysique, de géochimie et de sondage ;

3.43 Substances minérales : Toute substance naturelle amorphe ou cristalline, solide, liquide
ou gazeuse provenant du sous-sol ou du sol qui, sans traitement ou après traitement, est
utilisable comme matière première de l’industrie ou de l'artisanat, comme matériau de
construction ou d’empierrement ou de viabilité, comme amendement des terres ou comme
source d'énergie.

3.44 Terril ou terri: Amoncellement, tas ou emplacement destiné à recevoir les stériles
extraits de la mine ou de la carrière ou des installations de traitement, ainsi que les matériaux
rocheux ou terreux provenant des morts-terrains.

3.45 Titre minier: Autorisation, permis ou concession ayant trait à la prospection, à la
recherche et à l’exploitation de substances minérales et conférant des droits immobiliers.

3.46 Valeur carreau mine : La différence entre le prix de vente et le total des frais supportés
par la substance minérale entre le carreau de la mine et le point de livraison.

3.47 Valeur marchande : Prix des produits vendus sur le marché ou calculé en référence au
cours marchand en vigueur au moment de la transaction sans aucune déduction de frais.
Page 9 sur 41

TITRE II : PHASE DE RE

Page 10 sur 41

ARTICLE 4 : DELIVRANCE DU PERMIS DE RECHERCHE

4.1 L'Etat s’engage à octroyer à la société G-PHOS SAU un permis exclusif de recherche de
phosphates valables pour le périmètre dont les limites et la superficie sont spécifiées à l’annexe
A de la présente Convention.

4.2 Le permis de recherche est attribué pour une durée de trois (03) ans par arrêté du Ministre
en charge des mines à compter de la date de signature. Il est renouvelable deux (02) fois pour
des périodes consécutives de trois (03) ans chacune.

4.3 Le permis de recherche confère à la société G-PHOS SAU, dans les limites de son périmètre
en surface et indéfiniment en profondeur, le droit exclusif de prospection et de recherche pour
les substances minérales accordées et, en cas de découverte d’un gisement commercialement
exploitable, un permis d'exploitation ou une concession minière à l’intérieur du périmètre de
recherche.

4.4 Au cas où une demande de renouvellement, de prorogation ou de transformation du permis
de recherche est sollicitée conformément aux dispositions du Code minier, la validité dudit
permis est prorogée, de plein droit, tant qu’il n’a pas été statué sur ladite demande. Toutefois,
cette prorogation ne s’applique qu'à la partie du périmètre du permis de recherche visée dans la
demande.

En cas de non passage à un permis d’exploitation, les terrains couverts par le permis de
recherche sont libérés de tous droits en résultant.

Le titulaire du permis de recherche peut solliciter auprès du Ministre en charge des mines, dans
le cadre d’un gisement dont le caractère non commercial est approuvé et reconnu par l’Etat,
l'octroi d’une période de rétention qui ne peut excéder deux (02) ans. A l’issue de la période de
rétention ou en cas de non-exploitation, le titulaire du permis de recherche perd tous ses droits y
afférents.

4.5 Le permis ne peut être retiré que pour juste motif par arrêté du Ministre en charge des mines
et après mise en demeure, non suivie d’effet, dans un délai de 2 mois après sa réception par la
société G.PHOS SAU et dans les conditions fixées à l’article 22 du Code minier.

ARTICLE 5 : OBLIGATIONS ATTACHEES AU PERMIS DE RECHERCHE
Le titulaire d’un permis de recherche est soumis notamment aux obligations suivantes :

- déclarer préalablement, au Ministre en charge des mines, toute décision de démarrage ou
d’arrêt de travaux de recherche ;

- exécuter, pendant la période initiale et, le cas échéant, pendant chaque période de
renouvellement et de prorogation du permis de recherche, le programme annuel de travaux
de recherche approuvé par le Ministre en charge des mines ;

-__ dépenser pour le programme des travaux conformément à son engagement ;

- informer régulièrement l’ Administration des mines des travaux effectués et des résultats
obtenus et notifier au Ministre en chargé des mines toutes découvertes de gisements de
substances minérales ;

- effectuer dans les meilleurs délais en cas de découverte permettant de présumer de
l'existence d’un gisement exploitable, les travaux d'évaluation et établir, en cas de besoin,
Page 11 sur 41

sous sa propre responsabilité, le caractère commercial ou non commercial de ladite
découverte ;

- solliciter l’octroi d’un titre minier d’exploitation dès que l’existence d’un gisement
commercialement exploitable est établi ;
soumettre à l'approbation du Ministre en charge des mines tous contrats, accords,
conventions, protocoles ou tout autre document par lequel il promet de confier, de céder, de
transmettre, partiellement ou totalement, les droits et obligations résultant du permis de
recherche.

ARTICLE 6 : LES ENGAGEMENTS DE LA SOCIETE G-PHOS SAU PENDANT LA
PHASE DE RECHERCHE

6.1 Pendant la période de validité du permis de recherche, la société G-PHOS SAU doit réaliser
le programme de travaux et dépenses définis respectivement aux annexes B et C de la présente
Convention.

La société G-PHOS SAU reste seule responsable de la définition de l’exécution et du
financement dudit programme.

6.2 Toute modification importante du programme de travaux de recherches et des dépenses
prévus à l’annexe B et à l’annexe C requiert une justification de la part de la société G-PHOS
SAU et l’approbation du Ministère en charge des mines, qui ne être refusée sans motif valable.

6.3 Le programme de travaux de recherche ainsi que toute modification, conformément à
l’article 6.2 ci-dessus et à l’article 6.7 ci-après, sera réalisé selon un programme de travaux
détaillés et un budget annuel de dépenses élaborés par la société G-PHOS SAU et approuvé par
le Ministre en charge des mines, qui ne peut être refusée sans motif valable.

6.4 La société G-PHOS SAU a le droit d’arrêter les travaux de recherche dans n’importe quelle
zone du périmètre avant l’expiration du permis de recherche si, à son avis, et au vu des résultats
obtenus, la continuation des travaux ne lui paraît pas justifiée, sous réserve d’un préavis d’un
(01) mois adressé au Ministre en charge des mines.

6.5 En cas de notification, par écrit, d’un arrêt des travaux de recherches, les dispositions de la
présente Convention se rapportant au permis de recherche deviennent caduques à condition que
la société G-PHOS SAU ait respecté ses obligations conformément à l’article 21 du Code
minier et satisfait à ses engagements relativement à ce permis de recherche. La société G-PHOS
SAU remettra à l’Etat un rapport final ainsi que tout autre document conformément à l’article
116 du décret d'application du Code minier.

6.6 Au cas où la société G-PHOS SAU est d’avis, sur la base de données recueillies pendant les
travaux de recherche et exposées dans les rapports techniques communiqués au Ministre en
charge des mines, qu’il existe une minéralisation satisfaisante, elle s’engage à effectuer, à ses
frais et sous sa responsabilité, une étude de faisabilité conforme aux normes de l’industrie
minière et des institutions financières.
Page 12 sur 41

6.7 Toute découverte d’un gisement dont le caractère commercial est attesté par une étude de
faisabilité, donne à la société G-PHOS SAU un droit exclusif, en cas de demande avant
l'expiration du permis de recherche, à l’octroi d’un titre minier d’exploitation portant sur le
périmètre de ladite découverte. Dans ce cas, la société G-PHOS SAU est réputée avoir satisfait
à toutes ses obligations de travaux et de dépenses visés à l’article 6.19 de la présente
convention, conformément à l’article 19 du code minier.

6.8 Si la société G-PHOS SAU décide, suite à une recommandation dans la dite étude de
faisabilité, de ne pas procéder à l’exploitation de la minéralisation pour des raisons autres que
celles exprimées à l’article 4.4 de la présente convention, l'Etat pourra librement, seul ou en
association, décider d’exploiter cette minéralisation.

6.9 Si, au cours des travaux dans le périmètre du permis de recherche, la société G-PHOS SAU
découvre des indices de substances minérales autres que celles sur lesquelles porte le permis .
elle doit en informer, sans délai, le Ministre en charge des mines. Cette information fait l’objet
d’un rapport exposant toutes les informations liées à ces indices.

6.10 Au cas où la société G-PHOS SAU désire obtenir un titre de recherche pour lesdites
substances minérales, les parties entrent en négociation pour définir les termes et les conditions
nécessaires pour l’octroi du permis de recherche et éventuellement l’exploitation de ces
substances.

6.11. La société G-PHOS SAU fournit à ses frais les rapports prévus par la réglementation
minière.

6.12 La société G-PHOS SAU doit faire effectuer au Sénégal, dans les limites du possible, les
analyses des échantillons prélevés, à condition que les installations, le fonctionnement et les
prestations des laboratoires locaux (Groupe des Laboratoires de la DMG) soient satisfaisants et
compétitifs. Dans le cas contraire, la société G-PHOS SAU est autorisée, sur justificatifs
valables, à effectuer des analyses en dehors du Sénégal. Les résultats des analyses sont
communiqués à la DMG.

6.13 Dans les trois (03) mois suivant l’entrée en vigueur de la présente convention, la société
G-PHOS SAU est tenue d’ouvrir un bureau à Dakar pour la durée des travaux de recherche.

6.14 La société G-PHOS SAU désigne un représentant au Sénégal muni de pouvoirs suffisants
pour décider de toute question relative aux travaux de recherche.

6.15 Dans le mois qui suit l’octroi du permis de recherche, la société G-PHOS SAU fournit au
Ministre en charge des mines une attestation certifiant l'ouverture d’un compte bancaire au
Sénégal pour les transactions nécessaires à la réalisation de ses opérations minières.

6.16 La Direction des Mines et de la Géologie est représentée aux travaux d’exécution prévus
dans les programmes annuels de recherche de la société G-PHOS SAU. Elle assure un travail de
suivi et de contrôle des activités de terrain, à la charge de la société G-PHOS SAU.

La société G-PHOS SAU reste seule responsable, techniquement et financièrement, de
l'orientation, de la conduite et de la gestion du programme de travaux de recherche agréés.

V
V4

Page 13 sur 41

6.17 Les travaux de recherche sont exécutés par la société G-PHOS SAU qui embauche
librement le personnel nécessaire à leur réalisation, sous réserve des dispositions de l’article
33.4 de la présente Convention.

6.18 L'utilisation de sous-traitants dans l’exécution du projet est soumise à l’approbation du
Ministre en charge des mines qui doit requérir l’avis de non objection du Ministre chargé de
l'Economie et des Finances. Cet avis est réputé conforme vingt-et-un jours à compter de la date
de réception de la demande. Dans le cadre de la réalisation des programmes de travaux, les
sous-traitants de la société G-PHOS SAU sont sous sa responsabilité.

Dépenses de recherche

6.19 Sous réserve de l’article 6.5 ci-dessus, la société G-PHOS SAU s’engage à dépenser,
pendant la première période de validité du permis de recherche, le montant minimal prévu à
l’annexe C de la présente Convention pour les travaux de recherche prévus dans l’annexe B
dans le périmètre octroyé.

6.20 En vue de la vérification de ces dépenses, la société G-PHOS SAU doit tenir une
comptabilité régulière des dépenses engagées au titre des opérations minières de façon à
permettre une discrimination des dépenses de recherche de celles d’administration.

6.21 Le montant total des investissements de recherche que la société G-PHOS SAU a engagés
au jour de la constitution d’une société d’exploitation pour l’exploitation de tout ou partie du
périmètre du permis de recherche est actualisé à cette dernière date, conformément aux
dispositions fiscales en la matière et avec l’accord du Ministre chargé des Finances.

ARTICLE 7 : MESURES SOCIALES

7.1 La société G-PHOS SAU doit favoriser la création et l’offre d’emplois en direction des
communautés locales afin de donner au projet un impact social positif.

7.2 La société G-PHOS SAU doit également favoriser le transfert de connaissances et de
technologies au profit du personnel sénégalais affecté aux opérations minières, par la mise en
œuvre de programmes de formation adaptés.

7.3 La société G-PHOS SAU, en concertation avec les autorités et élus locaux est tenue de
développer, dans la mesure du possible, d’autres opportunités d’amélioration de
l’environnement social des populations vivant dans la Zone du périmètre de recherche.

ARTICLE __8 : ENGAGEMENTS EN MATIERE DE PROTECTION DE
L'ENVIRONNEMENT

8.1 La société G-PHOS SAU a l'obligation de :

a) préserver pendant toute la durée du permis de recherche, y compris ses
renouvellements, l’environnement et les infrastructures publiques affectés à leur usage ;

b) remettre les infrastructures ayant subi un dommage en état normal d’utilisation aux
normes généralement acceptées dans l’industrie minière ;

c) réhabiliter et restaurer l’environnement, suite aux dommages causés :

VA
Page 14 sur 41

d) se conformer, en tous points, à la législation en vigueur relative aux matières
dangereuses et notamment la Convention de Bâle relative aux déchets toxiques.

8.2 La société G-PHOS SAU est tenue, au fur et à mesure de l’évolution des travaux de
recherche, de réhabiliter les terrains exploités.

ARTICLE 9 : EXONERATIONS FISCALES

« Conformément aux dispositions du Code général des Impôts, la société G-PHOS SAU
bénéficie, pendant la durée de validité du permis de recherche et de ses renouvellements
éventuels, et dans le cadre stricte de ses recherches, des exonérations portant sur :

- la taxe sur la valeur ajoutée (TVA) frappant les livraisons et prestations de services réalisées
à son profit, cette exonération étant soumise à la formalité du visa de l’administration
fiscale;

- la contribution foncière sur les propriétés bâties (CFPB) à l’exclusion des immeubles
d'habitation ;

- la contribution foncière sur les propriétés non bâties (CFPNB) ;

- la contribution des patentes ;

- l'impôt sur le revenu des créances, dépôts et cautionnements (IRC) dans les conditions
prévus par l’article 104 du Code général des Impôts ».

ARTICLE 10 : EXONERATIONS DOUANIERES

10.1 La société G-PHOS SAU est exonérée de tous droits et taxes de douane à l’importation y
compris le prélèvement du Conseil Sénégalais des Chargeurs (COSEC).

Toutefois, elle s’acquitte de la redevance statistique (RS) et des prélèvements communautaires
de l'UEMOA (PCS) et de la CEDEAO (PCC) sauf lorsque l’exonération desdits prélèvements
est expressément prévue dans le cadre d’un accord de financement extérieur.

Cette exonération porte sur :

- les matériels, matériaux, fournitures, machines, engins et équipements, véhicules utilitaires
inclus dans le programme agréé, ainsi que les pièces de rechange et les produits et matières
consommables, destinés de manière spécifique et définitivement aux opérations de
recherche minière et dont l’importation est indispensable à la réalisation du programme de
recherche :

- les carburants et lubrifiants alimentant les installations fixes, matériels de forage, machines
et autres équipements destinés aux opérations de recherche sur le permis octroyé :

- les produits pétroliers servant à produire de l’énergie utilisée dans la réalisation du
programme de recherche :

- les parties et pièces détachées destinées aux machines et équipements reconnus destinés de
façon spécifique à la réalisation du programme de recherche agréé.
Page 15 sur 41

10.2 Les sociétés sous-traitantes ayant reçu l'approbation du Ministre en charge des mines,
bénéficieront pour la réalisation de leurs prestations, des mêmes avantages douaniers que la
société titulaire du permis.

Toutefois, les véhicules de tourisme, peuvent bénéficier du régime de l’admission temporaire
spéciale.

ARTICLE 11 : STABILISATION DU REGIME FISCAL

Pendant la durée de la phase de recherche, aucune modification unilatérale ne peut être
apportée aux règles d’assiette, de perception et de tarification, la société G-PHOS SAU ne
pourra être assujettie, sans son accord, aux impôts, taxes, redevances, prélèvements, droits,
contributions et toutes autres charges dont la création interviendrait après la signature de la
présente Convention.

ARTICLE 12 : AVANTAGES FISCAUX ET DOUANIERS ACCORDES AUX SOUS-
TRAITANTS

12-1. Dans le cadre de la réalisation des programmes de travaux, les sous-traitants de la société
G-PHOS SAU ayant obtenu l'approbation du Ministre en charge des mines, après un avis de
non objection du Ministre chargé des Finances, conformément à l’article 6.18 de la présente
Convention, peuvent bénéficier de l’exonération des droits et taxes de douanes pour les
réalisations de leurs prestations, dans les limites prévus à l’article 10.ci-dessus.

12-2 Tout sous-traitant qui fournit à la société G-PHOS SAU des prestations de services pour
une durée de plus d’un (01) an est tenu de créer une société conformément à la réglementation
en vigueur.

ARTICLE 13 : REGIME DE L’ADMISSION TEMPORAIRE

13.1 Sur simple présentation certifiée conforme d’un permis de recherche, les matériels,
matériaux, fournitures, machines, équipements et véhicules utilitaires destinés directement aux
opérations de recherche minière ainsi que les machines et véhicules de chantier pouvant être
réexportés ou cédés après utilisation, bénéficient de l’admission temporaire spéciale (ATS).

13.2 En cas de mise à la consommation en suite d’admission temporaire spéciale (ATS), les
droits et taxes exigibles sont ceux en vigueur à la date du dépôt de la déclaration en détail de
mise à la consommation, appliqués à la valeur vénale réelle des produits à cette même date.

13.3 Conformément aux dispositions du Code des douanes et aux textes pris pour son
application, durant les six (06) mois suivant son établissement au Sénégal, le personnel étranger
employé par le titulaire d’un titre minier, résidant au Sénégal, bénéficie, également, de la
franchise de droit de taxes grevant l’importation de leurs objets et effets personnels dans les
limites des besoins familiaux. Dans tous les cas, un seul véhicule automobile par famille peut
être importé en suspension des droits, taxes et mesures de prohibition.

V
Page 16 sur 41

13.4 Pour le bénéfice de la franchise des droits et taxes visé aux articles précédents, les
bénéficiaires doivent déposer une attestation administrative visée par le Ministre en charge des
mines.

13.5 Les bénéficiaires des régimes douaniers définis ci-dessus sont soumis à toutes les mesures
de contrôle et de surveillance édictées par l'administration des douanes conformément à la
réglementation en vigueur.

ARTICLE 14 : STABILISATION DU REGIME DOUANIER
Tout titulaire de titre minier de recherche bénéficie des conditions suivantes :

- la stabilisation du régime douanier durant toute la période de validité du titre minier. Cette
stabilisation est effective à compter de la date de notification de l'acte portant octroi du titre
minier. Le régime douanier attaché à l’octroi d’un permis de recherche ne peut être remis en
question au moment de l’octroi du permis d’exploitation. Toutefois, le titulaire d’un permis
de recherche peut négocier avec l’Etat avant l’octroi du titre minier d’exploitation, le régime
douanier afin de l’adapter aux conditions au moment de l’exploitation;

-_ pendant toute la période de validité d’une convention minière, les modifications apportées
aux règles d’assiette, de perception et de tarification des droits de douane susvisés sont
inopposables au titulaire du titre minier, sauf à sa demande et à condition qu’il adopte les
nouvelles dispositions dans leur totalité. La lettre est adressée au Ministre chargé des Mines.

ARTICLE 15 : REGLEMENTATION DES CHANGES
Le titulaire du permis de recherche, en vertu des dispositions du Code minier, est soumis aux

dispositions de la réglementation des changes en vigueur sur le territoire de la République du
Sénégal.
Page 17 sur 41
Page 18 sur 41

ARTICLE 16 : DELIVRANCE DE TITRE MINIER D'EXPLOITATION

16.1 Toute découverte d’un gisement par la société G-PHOS SAU lui confère. en cas de
demande avant l'expiration du permis de recherche, le droit exclusif à l’octroi d’un permis
d’exploitation ou d’une concession minière portant sur le périmètre du gisement. Cependant,
bien que l’octroi de la concession minière ou du permis d’exploitation entraîne l’annulation du
permis de recherche à l’intérieur du périmètre pour lequel la concession ou le permis
d'exploitation a été octroyé(e), il subsiste jusqu’à son expiration dans les autres zones non
couvertes par la concession minière ou le permis d’exploitation.

16.2 La présente Convention traite le cas d’un titre d’exploitation issu éventuellement d’un
permis de recherche.

16.3 Le permis d'exploitation est accordé, par décret, pour une période n’excédant pas cinq (05)
ans renouvelable.

16.4 La concession minière est accordée, par décret, pour une période minimale de cinq (05)
ans et n’excédant pas vingt cinq (25) ans renouvelable. Ce décret vaut déclaration d'utilité
publique pour l'exécution des travaux entrant dans le cadre de la concession minière.

16.5 La concession minière est attribuée conformément aux dispositions réglementaires, pour
des gisements attestés par l’importance des réserves prouvées mises en évidence dans une étude
de faisabilité et dont le développement et l’exploitation nécessitent de gros investissements.

16.6 Les conditions de délivrance d’un titre minier d’exploitation sont précisées dans le décret
d'application du présent Code.

16.7 L'Etat s’engage à accorder un titre minier d’exploitation à la société G-PHOS SAU dans
les meilleurs délais dès réception de sa demande.

16.8 Le permis d’exploitation ou la concession minière confère à la société G-PHOS SAU dans
les limites de son périmètre et indéfiniment en profondeur, le droit d’exploitation et de libre
disposition des substances minérales définies à l’article 1 de la présente Convention.

ARTICLE 17 : SOCIETE D'EXPLOITATION

17.1 La filiale désignée de la société G-PHOS SAU et l'Etat doivent créer, conformément à la
législation en vigueur en la matière en République du Sénégal une société d’exploitation de
droit sénégalais.

17.2 Par dérogation à l’article 17.1 ci-dessus, il est précisé que l'exploitation d’un nouveau
gisement dans le périmètre du permis de recherche octroyé peut, avec l’accord des parties, se
faire dans le cadre d’une société d’exploitation existante et selon des conditions définies par
négociations.

17.3 Dès la constitution de la société d’exploitation, celle-ci se substitue à la société G-PHOS
SAU en ce qui concerne les garanties, droits et obligations résultant de la présente Convention.
Page 19 sur 41

ARTICLE 18 : OBJET DE LA SOCIETE D'EXPLOITATION

18.1 L'objet de la société d’exploitation est la mise en valeur et l’exploitation, selon les règles
de l’art, d’un ou plusieurs gisements de substances minérales à l’intérieur de la concession ou
du permis d’exploitation octroyé selon le programme défini dans l’étude de faisabilité.

18.2 La société d'exploitation peut conformément à la réglementation en vigueur en la matière
procéder à toutes les actions et transactions requises et utiles pour la mise en valeur et
l'exploitation rationnelle du ou des gisements situés à l’intérieur du permis d’exploitation ou de
la concession minière octroyé(e).

ARTICLE 19 : ORGANISATION DE LA SOCIETE D'EXPLOITATION

19.1 L'accord d’actionnaires conclu entre l’Etat et la société G-PHOS SAU ou le cas échéant,
la filiale désignée, fixe notamment les termes et les conditions de constitution et de gestion de la
société d’exploitation. Les avantages, garanties et obligations relatifs au permis d’exploitation
ou la concession minière fixés dans la présente Convention ne peuvent être remis en cause dans
l’accord d’actionnaires.

19.2 Dès l’octroi du titre minier d’exploitation, la société titulaire du permis de recherche cède,
immédiatement et à titre gratuit, ledit titre minier d’exploitation à la société d’exploitation créée
à cet effet.

19.3 Cependant, la société G-PHOS SAU reste titulaire du permis de recherche résiduel,
conformément aux dispositions du Code minier, afin d’être à même de poursuivre, le cas
échéant, les travaux de recherche sur le reste du périmètre et conformément aux dispositions de
la présente Convention.

19.4 Dès l’octroi du permis d’exploitation ou de la concession minière, la société débute les
travaux de mise en valeur du gisement et de construction de la mine avec diligence et dans les
règles de l’art.

ARTICLE 20 : PARTICIPATION DES PARTIES

20.1 Le capital social de la société d’exploitation est fixé d’un commun accord entre l’Etat et la
société G-PHOS SAU. Il est constitué par des apports en numéraire et/ou des apports en nature.

20.2 La participation gratuite de l’Etat au capital social de la société d’exploitation est fixée à
dix pour cent (10 %). Par conséquent, la société G-PHOS SAU ou sa filiale désignée est tenue
de financer, en plus de sa participation au capital social de la société d’exploitation, la
participation gratuite de l’Etat.

20.3 L'Etat n’a aucune obligation, en vertu de son pourcentage de participation gratuite au
capital.

20.4 L'Etat a le droit, en sus des 10% d’actions gratuites, de se réserver, pour lui ou le secteur

privé national, une participation onéreuse au capital social de la société d’exploitation au
maximum égale à vingt cinq pour cent (25%).

NA
Page 20 sur 41

Il est garanti à la société G-PHOS SAU la possession de 65% au minimum du capital de la
société d'exploitation.

20.5 En cas d’augmentation du capital de la société d’exploitation intervenant à n’importe quel
moment de la vie de la mine, l’Etat se réserve, en sus des dix pour cent (10 %) d’actions
nouvelles gratuites, le droit d'acquérir à titre onéreux, pour lui ou le secteur privé national vingt
cinq pour cent (25%) d’actions nouvelles, de telle sorte que la participation au capital ne puisse
être modifiée du fait de l’augmentation du capital.

20.6 L'achat des actions de la société d’exploitation à acquérir selon la clause 20.4 ci-dessus,
sera déterminé dans les conditions ci-après :

a) L'évaluation de la valeur des actions doit être juste et acceptable pour la société
G-PHOS SAU. Le prix d’achat de toute action est basé sur une évaluation indépendante
du capital du projet par un cabinet d’expertise comptable internationalement reconnu ou
par une banque d’investissement avec une expérience appropriée dans l’évaluation des
projets miniers. L'expert évaluateur indépendant est désigné par la société G-PHOS
SAU et soumis à l’agrément du ministre en charge des mines, qui ne peut le refuser
sans motif valable. Cet agrément doit intervenir dans un délai de 21 jours à partir de la
saisine.

b) Tout acheteur proposé à trente (30) jours, à compter de la date à laquelle la société
fournit à l’acheteur le rapport final de l’évaluation indépendante et approuvé par l’Etat,
G-PHOS SAU pour payer le prix des actions.

c) Simultanément et conditionnellement avec le payement des actions et préalablement à
loctroi de ces actions, il est demandé à l’acheteur de s’acquitter du montant
proportionnel de sa participation au capital nécessaire au développement du projet tel
que déterminé par l’offre de financement bancaire.

d) Les actions achetées dans ces conditions, de même que les autres actions de la société
détenues par d’autres actionnaires, sont, à tout moment, disponibles pour la banque en
vue de sécuriser les ressources financières nécessitant une garantie bancaire.

e) En présence d’offres concurrentes en vue de l’acquisition des actions, la société
G-PHOS SAU dispose d’une totale liberté de choix de son (ses) partenaire (s)
conformément à l’article 68 du Code minier.

ARTICLE 21 : TRAITEMENT DES DEPENSES DE RECHERCHE

21.1 Les dépenses de recherche non utilisées comme apports en nature dans la constitution du
capital social de la société d’exploitation et actualisées conformément aux dispositions de
l'article 6.21 ci-dessus, sont considérées comme des prêts d’actionnaires à ladite société. Ces
dépenses ainsi que les frais administratifs relatifs à la constitution éventuelle de la société
d’exploitation constituent, pour les Parties, une créance sur la société d’exploitation.
Page 21 sur 41

21.2 Les Parties conviennent que ces créances visées ci-dessus font l’objet d’une inscription au
crédit du compte courant de chacune d'elles ouvert dans les écritures de la société
d'exploitation. Les intérêts rémunérant ces créances sur compte courant sont traités
conformément aux dispositions fiscales en vigueur.

21.3 Sous réserve de l’article 21.1, la distribution du cash flow disponible à la fin de l’exercice
financier se fait selon les modalités suivantes et dans l’ordre ci-après :

a) remboursement des prêts et des dettes contractés par la société d’exploitation auprès des
tiers ;

b) remboursement des prêts apportés par les actionnaires dans le cadre de financement des
opérations de recherche pour le montant réel affecté aux travaux de recherche ;

c) paiement de dividendes aux actionnaires.

21.4 Les dividendes en contrepartie de la participation de l’Etat au capital de la société
d'exploitation sont payables dès que le Conseil d'Administration de celle-ci décide de la
distribution de dividendes à tous les actionnaires.

ARTICLE 22: FINANCEMENT DES ACTIVITES DE LA SOCIETE D'EXPLOITATION

22.1 La société d’exploitation peut rechercher librement les fonds nécessaires pour financer ses
activités. L’Etat lui apporte à cet effet son assistance administrative.

22.2 Le financement de la construction et du développement de la mine, ainsi que tout éventuel
financement additionnel requis pendant la vie sociale de la société d'exploitation font l’objet de
fonds propres et/ou de prêts d’actionnaires ou de tierces personnes.

22.3 Les prêts d’actionnaires entrant dans le cadre du financement des activités de la société
d’exploitation sont inscrits dans le compte courant actionnaires et rémunérés aux taux admis par
la réglementation en vigueur ; ils sont remboursés conformément aux dispositions de l’article
21.3 de la présente Convention.

22.4 En phase d’exploitation, la société G-PHOS SAU s'engage à investir annuellement pour le
compte du développement social des collectivités locales de la zone du permis d’exploitation le
montant défini avec l’Etat.

ARTICLE 23 - DROITS CONFERES PAR LE TITRE MINIER D'EXPLOITATION

La délivrance d’un titre minier d'exploitation confère au titulaire ayant satisfait à ses obligations
les droits suivants :

- le droit exclusif d’exploitation et de libre disposition des substances minérales pour
lesquelles le titre minier d’exploitation est octroyé, dans les limites dudit titre et
indéfiniment en profondeur ;

- le droit au renouvellement de son titre, dans les mêmes formes, à sa demande,
conformément aux dispositions du Code minier ;

- le droit à l’extension des droits et obligations attachés au titre minier d’exploitation aux
autres substances liées à l’abattage ou au traitement des substances pour lesquelles ce titre
minier d’exploitation est octroyé. Toutefois, le titulaire est tenu de solliciter, dans un délai
de six (06) mois, l’extension de son titre à ces substances :

V4
Page 22 sur 41

- un droit d'occupation d’une parcelle du domaine national et de libre disposition des
substances minérales pour lesquelles le titre minier est attribué, dans le cas du permis
d’exploitation ;

- le droit à la transformation du permis d'exploitation en concession minière, en cas de
découverte de réserves prouvées additionnelles importantes à l’intérieur du périmètre du
permis d'exploitation ou à l’intérieur d’un autre périmètre contigu appartenant au titulaire
du permis d’exploitation :

- un droit réel immobilier distinct de la propriété du sol, inscrit comme tel et susceptible
d’hypothèque. Le décret d’octroi du permis d’exploitation ou de la concession minière vaut
déclaration d’utilité publique pour l’exécution des travaux entrant dans leur cadre ;

- le droit de céder, transmettre ou amodier son titre minier d’exploitation, sous réserve de
lautorisation préalable du Ministre en charge des mines et du paiement des droits fixes ;

- le droit de renoncer à ses droits, en tout ou en partie, sous réserve d’un préavis d’un (01) an
et des stipulations de la convention minière. Toutefois, ladite renonciation ne libère pas le
titulaire des obligations prévues dans la Convention minière et résultant des activités
engagées par le titulaire antérieurement à la date d’entrée en vigueur de la renonciation ;

- le droit de transporter, conformément à la législation en vigueur, les substances extraites
ainsi que leurs concentrés ou dérivés primaires jusqu'aux points de stockage, de traitement
ou de chargement et d’en disposer sur les marchés intérieur et/ou extérieur ;

- un droit à la stabilité des conditions juridiques, administratives, financières de l’exploitation,
conformément aux stipulations de la Convention minière ;

- un droit d’embaucher et d’utiliser tout personnel expatrié nécessaire à la conduite des
opérations minières ; toutefois à compétence égale, la priorité est donnée au personnel
Sénégalais.

ARTICLE 24 - RENONCIATION AU PERMIS D'EXPLOITATION OÙ A LA
CONCESSION MINIERE

Le titulaire d’un titre minier d’exploitation peut y renoncer à tout moment, en totalité ou en
partie, sous réserve d’un préavis d’un (01) an adressé au Ministre en charge des mines et des
stipulations de la convention minière.

La renonciation à tout ou partie des droits conférés par un titre minier d’exploitation emporte en
particulier renonciation, dans la même mesure, aux droits qui y sont attachés.

La renonciation libère le titulaire pour l’avenir. Toutefois, elle ne le libère pas des engagements
pris antérieurement à la date d’entrée en vigueur de la renonciation, notamment les obligations
relatives à l’environnement et à la réhabilitation des sites d’exploitation, ainsi que les autres
obligations prévues notamment dans le Code minier et la convention minière.
Page 23 sur 41

ARTICLE 25 - OBLIGATIONS DU TITULAIRE D’UN TITRE MINIER
D'EXPLOITATION
25.1 Le titulaire d’un titre minier d’exploitation est notamment tenu :

- de déclarer préalablement au ministre en charge des mines toute décision de démarrage ou
d’arrêt des travaux d’exploitation ;

-__ d'exploiter le gisement dont il a démontré l’existence selon les règles de l’art et de manière
à ne pas compromettre la récupération des réserves prouvées et probables et de protéger
l’environnement ;

-__ d’informer régulièrement le Ministre en charge des mines des méthodes et des résultats de
l’exploitation, des résultats des travaux de recherche de réserves additionnelles prouvées et
probables ainsi que leurs caractéristiques.

25.2 Les opérations minières doivent être engagées dans les meilleurs délais et conduites avec
diligence par les titulaires.

25.3 Si dans un délai d’un (01) an, à compter de la date effective d’entrée en vigueur du titre
minier d’exploitation, les opérations d’investissement ne sont pas réellement engagées par le
titulaire, les avantages fiscaux consentis par le Code Général des Impôts peuvent être déclarés
caducs, après mise en demeure du Ministre chargé des mines.

25.4 En cas d’expiration d’un titre minier d’exploitation sans renouvellement de celui-ci, la
mine et ses dépendances, y compris ses dépendances immobilières, sont transférées en pleine
propriété à l’Etat, libres de toutes charges.

TITRE IV : AVANTAGES PARTICULIERS ACCORDES
PENDANT LA PHASE D'EXPLOITATION

ARTICLE 26 : PERIODE DE REALISATION DES INVESTISSEMENTS

26.1 Pendant la période de réalisation des investissements et de démarrage de production d’une
nouvelle exploitation ou de l’extension de la capacité de production d’une exploitation déjà
existante, le titulaire de permis d’exploitation ou de concession minière, bénéficie de
l'exonération de tous droits et taxes d’entrée perçus au cordon douanier et du COSEC à
l'exception de la Redevance Statistique et des prélèvements communautaires (PCC et PCS),
sauf lorsque cette exonération desdits prélèvements est prévue dans un accord de financement
extérieur. Cette exonération porte sur :

- les matériels, matériaux, fournitures, machines, véhicules utilitaires inclus dans le
programme agréé et équipements destinés directement et définitivement aux opérations
minières;

- les carburants et lubrifiants alimentant les installations fixes, matériels et forages, machines
et autres équipements destinés aux opérations minières ;

- les produits pétroliers servant à produire de l’énergie utilisée dans la réalisation du
programme d’exploitation;

- les parties et pièces détachées destinées aux machines et équipements destinés de façon
spécifique aux opérations minières.

Les sociétés sous-traitantes, lors de cette phase, bénéficieront, pour la réalisation de leurs
prestations, des mêmes avantages douaniers que la société G-PHOS SAU.

Y
Page 24 sur 41

Toutefois, les véhicules utilitaires et de tourisme, les matériels de manutention et, de façon
générale, tous les matériels éligibles au régime de l’admission temporaire spéciale, ne seront pas
ExOnÉTÉs .

La TVA à la frontière n’est pas concernée par cette exonération.

26.2 La période de réalisation des investissements entre en vigueur à la date d’octroi du permis
d’exploitation ou de la concession minière pour se terminer à la date de notification au Ministre
en charge des mines de la date de première production, à l’exception des opérations effectuées
à titre d’essai. Elle expire au plus tard dans un délai de deux (02) ans pour le permis
d’exploitation et de quatre (04) ans pour la concession minière.

26.3 Pendant la phase de réalisation des investissements et de démarrage de la production
d’une nouvelle exploitation, la société d’exploitation est exonérée de la Contribution foncière
sur les Propriétés bâties (CFPB), à l'exclusion des immeubles d’habitation, de la Contribution
foncière sur les Propriétés non bâties (CFPNB, de la Contribution des Patentes, ainsi que de la
Contribution forfaitaire à la Charge de l’Employeur (CFCE).

Les acquisitions locales de biens, travaux et services de la société d’exploitation sont faites en
suspension de taxe sur la valeur ajoutée, si elle remplit les conditions prévues par l’article 373
du CGI.

ARTICLE 27: AUTRES AVANTAGES DOUANIERS ET FISCAUX EN PHASE
D'EXPLOITATION

27.1 Pendant une période de trois (03) ans pour le titulaire de permis d’exploitation et de sept
(07) ans pour le titulaire de concession minière, à compter de la date de délivrance du titre
minier d’exploitation, ces derniers bénéficient d’une exonération totale de droits de douane,
notamment des droits et taxes de sortie. Cette exonération ne concerne pas la TVA à la
frontière.

Toutefois, ils doivent s’acquitter de la Redevance Statistique (RS) et des prélèvements
communautaires de l'UEMOA (PCS) et de la CEDEAO (PCC), sauf lorsque l’exonération
desdits prélèvements est prévue dans un accord de financement extérieur.

Les grands projets d'exploitation, faisant l’objet d’une concession minière et nécessitant la
mobilisation d’investissements lourds, bénéficient pour les avantages douaniers susmentionnés,
d’une durée d'exonération au moins égale à la période de remboursement des emprunts qui ne
peut pas excéder quinze (15) ans, à partir de la date de délivrance de la concession minière,

27.2 En cas d’octroi d’un permis d’exploitation ou d’une concession minière, la société
G-PHOS SAU bénéficiera, pendant une période de trois (03) ans, à compter de la date de
délivrance du titre minier d’exploitation de l’exonération de :

- la contribution foncière des propriétés bâties, à l’exclusion des bâtiments à usage
d’habitation ;

- la contribution foncière des propriétés non bâties :

- la contribution forfaitaire à la charge de l’employeur.
Page 25 sur 41

Elle sera également exonérée sur une période d’égale longueur à compter de la date de première
production notifié à l’administration des mines, avec ampliation à l’administration fiscale, de la
contribution des patentes.

La société peut aussi bénéficier d’un crédit d'impôt d'investissement dans les conditions fixées
par les articles 249 à 252 du Code général des Impôts.

ARTICLE 28 : L'IMPOT SUR LES SOCIETES

Le titulaire d’un titre minier d’exploitation est assujetti à l’impôt sur les sociétés, conformément
aux dispositions du Code général des Impôts.

ARTICLE 29 : REGLEMENTATION DES CHANGES

Le titulaire du permis d’exploitation ou de concession minière en vertu des dispositions du
Code minier, est soumis à la réglementation des changes en vigueur sur le Territoire de la
République du Sénégal.

ARTICLE 30 - STABILISATION DU REGIME DOUANIER
Tout titulaire de titre minier d’exploitation bénéficie des conditions suivantes :

- la stabilisation du régime douanier durant toute la période de validité du titre minier. Cette
stabilisation est effective à compter de la date de notification de l’acte portant octroi du titre
minier. Le régime douanier attaché à l’octroi d’un permis de recherche ne peut être remis en
question au moment de l’octroi du permis d’exploitation. Toutefois, le titulaire d’un permis
de recherche peut négocier avec l’Etat avant l’octroi du titre minier d’exploitation, le régime
douanier afin de l’adapter aux conditions au moment de l’exploitation;

- pendant toute la période de validité d’une convention minière, les modifications apportées
aux règles d’assiette, de perception et de tarification des droits de douane susvisés sont
inopposables au titulaire du titre minier sauf à sa demande et à condition qu’il adopte les
nouvelles dispositions dans leur totalité. La lettre est adressée au Ministre en charge des
Mines.

ARTICLE 31 — LIBRE CHOIX DES PARTENAIRES, FOURNISSEURS ET SOUS-
TRAITANTS

Il est garanti au titulaire de titre minier d’exploitation le libre choix des fournisseurs, des sous-
traitants et des prestataires de services ainsi que des partenaires.

Toutefois, sont soumis à approbation préalable du Ministre en charge des mines, tous
protocoles, contrats et conventions ayant pour objet de confier, de céder ou de transférer
partiellement ou totalement les droits et obligations résultant du titre minier.

Le titulaire de titre minier d’exploitation, ses fournisseurs et ses sous-traitants utilisent autant
que possible des services et matières d’origine du Sénégal, les produits fabriqués ou vendus au
Sénégal dans la mesure où ces services et produits sont disponibles à des conditions
compétitives de prix, qualité, garanties et délais de livraison.
Page 26 sur 41

TITRE IV : DISPOSITIONS DIVERSES
ARTICLE 32 : ENGAGEMENT DE L'ETAT
L'Etat s’engage à:

32.1 Garantir à la société G-PHOS SAU et à la société d’exploitation, la stabilisation des
avantages économiques et financiers, des conditions douanières, législatives et réglementaires
prévus dans la Convention, pendant toute la durée de l’exploitation conformément à l’article 28
du Code minier

32.2 Dédommager la société G-PHOS SAU ou la société d’exploitation, selon le cas des frais
supplémentaires résultant du changement des dispositions législatives et réglementaires en
vigueur après la date de signature de la Convention. L'Etat s'engage à garantir le payement de
ses engagements monétaires tels qu’ils résultent de l’article 30 ci-dessus ;

32.3 Garantir à la société G-PHOS SAU ou à la société d’exploitation le libre choix des
fournisseurs, des sous-traitants et des prestataires de services ainsi que des partenaires;

32.4 Garantir que toutes dispositions plus favorables qui seraient prises après la signature de la
Convention seront étendues de plein droit à la société G-PHOS SAU et à la société
d’Exploitation, sauf renonciation expresse de leur part.

32.5 N'’édicter à l’égard de la société G-PHOS SAU, de la société d’exploitation et de ses sous-
traitants aucune mesure en matière de législation discriminatoire par rapport à celles qui sont
imposées à des entreprises exerçant une activité similaire au Sénégal ;

32.6 Garantir à la société G-PHOS SAU et à la société d’exploitation, pendant toute la durée de
la présente Convention, la libre gestion des opérations minières y compris la commercialisation
des produits d’exploitation et ceci dans le strict respect des dispositions législatives et
réglementaires en vigueur ;

32.7 Faciliter l’obtention des autorisations administratives et permis requis pour le personnel
expatrié et notamment les visas d’entrée et de sortie, le permis de travail et de séjour ;

32.8 Assister la société d’exploitation dans l’obtention de toute autorisation administrative
requise pour faciliter la commercialisation des produits. Il est entendu que la société
d’exploitation est habilitée à négocier librement et de manière indépendante, avec toute société
spécialisée de son choix sur le marché international, la commercialisation desdits produits :

32.9 Ne pas exproprier en totalité ou en partie les installations et les infrastructures bâties ou
acquises dans le cadre des opérations minières de la société G-PHOS SAU et de la société
d’exploitation, sauf en cas de force majeure ou nécessité publique. Dans ce cas, l’Etat verse à la
société une juste indemnité fixée conformément à la législation en vigueur, notamment la loi n°
76-67 du 2 juillet 1976 relative à l’expropriation pour cause d’utilité publique et ses textes
d’application.
\/

Page 27 sur 41

ARTICLE 33 : OBLIGATIONS ET ENGAGEMENTS DE LA SOCIETE G-PHOS ET
DE LA SOCIETE D'EXPLOITATION EN MATIERE DE
FOURNISSEURS LOCAUX, PERSONNEL LOCAL ET PERSONNEL
EXPATRIE

33.1 Si plusieurs personnes physiques ou morales sont Co-titulaires indivis d’un titre minier, ou
sollicitent conjointement un titre minier, elles agissent conjointement et solidairement et ont
l'obligation de soumettre, à l’approbation du Ministre en charge des mines, tout accord conclu
entre elles en vue de la réalisation des opérations minières dans le périmètre concerné. Les
modalités d’approbation sont précisées par décret.

33.2 La société G-PHOS SAU et la société d’exploitation utilisent pour tout achat
d’équipement, fournitures de biens ou prestations de services des entreprises sénégalaises dans
la mesure où ces biens et services sont disponibles à des conditions compétitives de prix,
qualité, quantité, garanties, délais de livraison et de paiement. Dans le cas contraire, la société
G-PHOS SAU et la société d'exploitation peuvent acquérir, importer de toute provenance et
utiliser au Sénégal tous les biens, matières premières et services nécessaires dans le cadre des
opérations minières prévues par la présente Convention.

33.3 La société G-PHOS SAU ou la société d’exploitation peut faire appel au personnel
expatrié nécessaire à la conduite des travaux de recherche, mais doit accorder la préférence au
personnel sénégalais à qualifications égales et à lui donner des postes correspondant à ses
capacités professionnelles.

33.4 Pendant la phase d’exploitation, la société G-PHOS SAU, la société d’exploitation et les
sous-traitants doivent :

- accorder la préférence au personnel sénégalais à qualification, compétence et expérience
égales ;

- utiliser la main d'œuvre locale pour tous les emplois ne nécessitant aucune qualification
professionnelle particulière ;

- mettre en œuvre un programme de formation, de perfectionnement et de promotion du
personnel sénégalais en vue d’assurer son utilisation dans toutes les phases et à toutes les
échelles des activités liées à la présente Convention, dans les limites des besoins des
opérations minières ;

-_ contribuer, sur la base d’un protocole d’accord conclu avec le Ministre en charge des mines,
à la formation et au perfectionnement des sénégalais chargés de la gestion, de la promotion
et du développement du secteur minier du Sénégal ;

- assurer un logement aux travailleurs employés sur le site, dans les conditions d’hygiène et
de salubrité conformes à la réglementation en vigueur ou à intervenir.

33.5 La société G-PHOS SAU ou la société d’exploitation doivent contribuer à la réalisation et
le cas échéant à améliorer ou étendre les infrastructures sanitaires, scolaires et de loisirs des
travailleurs et les membres de leurs familles en tenant compte de la situation économique de la
société et suivant les normes locales.

33.6 Pendant les phases de recherche et d’exploitation, aucune charge ni cotisation n’est
payable pour, le personnel expatrié.
Page 28 sur 41

33.7 La société G-PHOS SAU et la société d’exploitation sont tenues de respecter, en toutes
circonstances, les normes en cours d’usage au Sénégal en matière de construction, de génie
civil, de travaux miniers, de sécurité, d’hygiène et de salubrité, de protection de
l’environnement.

33.8 Si au cours ou au terme des opérations minières menées dans le cadre de la présente
Convention, la société G-PHOS SAU et/ou la société d’exploitation décident de mettre fin à
leurs activités, elles ne pourront céder à des tiers leurs installations, machines et équipements
qu'après avoir accordé à l’Etat pendant une période de trente (30) jours une priorité
d’acquisition de ces biens. Dans ce cas, l’Etat supporte les droits et taxes dus sur la cession.

33.9 Démarrage et arrêt de travaux

Toute décision de démarrage ou d’arrêt de travaux de recherche ou d’exploitation de substances
minérales doit être déclarée au préalable au Ministre chargé des mines.

33.10 Indemnisation des tiers et de l'Etat

Le titulaire de titre minier est tenu d’indemniser l’Etat ou toute personne physique ou morale
pour les dommages et préjudices matériels qu’il leur a causés.

ARTICLE 34 : GARANTIES ADMINISTRATIVES, FONCIERES ET MINIERES

34.1 Dans le cadre de la présente Convention, l'Etat accorde respectivement à la société
G-PHOS SAU et la société d’exploitation, le droit exclusif d’effectuer des activités de
recherche et d'exploitation, à condition qu’elles aient satisfait à leurs obligations.

34.2 Pendant la durée de validité de la présente Convention, l'Etat s'engage, s’agissant des
substances visées par ladite Convention à n’octroyer aucun droit, titre ou intérêt relatif au
périmètre et/ou aux gisements à une tierce personne.

34.3 L'Etat garantit à la société G-PHOS SAU et à la société d’exploitation l'accès.
l'occupation et l’utilisation de tous terrains, à l’intérieur comme à l’extérieur du périmètre,
nécessaires aux travaux de recherche et d’exploitation du ou des gisements faisant l’objet
respectivement du permis de recherche et/ou du titre minier d’exploitation dans le cadre de la
présente Convention et conformément aux dispositions du Code minier.

34.4 La société d’exploitation G-PHOS SAU est autorisée à :

- occuper les terrains nécessaires à l’exécution des travaux de recherche et d’exploitation, à
la réalisation des activités connexes ainsi qu’à la construction des logements du personnel
affecté au chantier ;

- procéder ou faire procéder aux travaux d’infrastructures nécessaires à la réalisation, dans les
conditions économiques normales et dans les règles de l’art, des opérations liées à la
recherche et à l’exploitation, notamment au transport des approvisionnements, des matériels,
des équipements, des produits chimiques et des produits extraits ;

- effectuer les sondages et les travaux requis pour l’approvisionnement en eau du personnel,
des travaux et des installations ;

- rechercher et extraire des matériaux de construction et d’empierrement ou de viabilité
nécessaires aux opérations ;

- couper les bois nécessaires à ces travaux ;
Page 29 sur 41

- utiliser pour ses travaux les chutes d’eau non utilisées ou réservées.

Les travaux énumérés ci-après sont considérés comme faisant partie des travaux de recherche et
d'exploitation :

- la préparation, le lavage, la concentration, le traitement mécanique, chimique ou
métallurgique des substances minérales extraites, l’agglomération, la carbonisation, la
distillation des combustibles ;

- le stockage et la mise en dépôt des produits et déchets ;

- les constructions destinées au logement, à l'hygiène et aux soins du personnel ;

- l'établissement de toutes voies de communication et notamment les routes, voies ferrées,
canaux, canalisations convoyeurs, transporteurs aériens, ports, aéroports et réseaux de
télécommunications ;

-__ l’établissement de bornes repères et de bornes de délimitation ;

- l'établissement et l'exploitation de centrales, postes, lignes électriques et réseaux de
télécommunication.

34.5 A la demande de la société G-PHOS SAU ou de la société d’exploitation, l’Etat procède à
la réinstallation des habitants dont la présence sur les terrains entrave les travaux de recherches
et/ou d’exploitation.

34.6 Toutefois, la société G-PHOS SAU et/ou la société d’exploitation sont tenues de payer
une indemnité équitable auxdits habitants ainsi que pour toute perte ou privation de jouissance
ou dommage que leurs activités ont occasionné.

34.7 A défaut d’un règlement à l’amiable, l’Etat procède à l’expropriation pour cause d'utilité
public

34.8 Afin de réaliser les objectifs prévus dans la présente Convention, la société G-PHOS SAU
et la société d’exploitation sont autorisés à utiliser les matériaux provenant de leurs travaux
d’extraction et les éléments trouvés dans les limites du périmètre de recherche ou du titre minier
d’exploitation, conformément à la législation en vigueur.

34.9 L'Etat garantit à la société G-PHOS SAU et à la société d’exploitation l’utilisation des
infrastructures routières, ferroviaires, aériennes, électriques, hydroélectriques et de
télécommunication pour ses opérations, à construire et/ou à mettre en place et à utiliser
conformément à la législation en vigueur.

34.10 La société G-PHOS SAU et la société d’exploitation sont habilitées, au cas où elles le
jugent nécessaire dans le cadre des opérations. à construire et/ou à mettre en place et à utiliser
des infrastructures comme prévues à l’article 32.9 de la présente Convention sans que cette
énumération soit restrictive, et à réparer et entretenir des infrastructures existantes. Les
dépenses engagées à cet effet sont considérées comme des dépenses déductibles des revenus
bruts.

34.11 L'Etat délivre avec diligence les autorisations nécessaires relatives à la construction et/ou
la mise en place et l’utilisation desdites infrastructures.
\V A

Page 30 sur 41

34.12 Les infrastructures construites ou mises en place par la société G-PHOS SAU et la
société d’exploitation deviennent de plein droit leur propriété. En cas d’expiration de cette
Convention, ils peuvent en disposer à leur discrétion. Au cas où il a été décidé de céder
gratuitement de telles infrastructures à l’Etat, les parties conviennent qu'aucun impôt, droit
d’entrée, taxe, droit, prélèvement, contribution ou toute autre charge relative à cette cession
n’est dû.

34.13 L’infrastructure routière, construite par la société G-PHOS SAU et/ou la société
d’exploitation peut être ouverte à l’usage du public à ses propres risques et périls, sauf si cette
ouverture constitue une entrave au bon déroulement des opérations minières.

34.14 Au cas où la société G-PHOS SAU et/ou la société d'exploitation décident de mettre fin à
leurs activités, elles ne peuvent céder à des tiers leurs installations, machines, équipements
qu'après avoir accordé à l’Etat, pendant une période de trente jours, une priorité d’acquisition
de ces biens. Dans ce cas, l’Etat supporte les droits et taxes qui sont dus.

ARTICLE 35 : PROTECTION DE L'ENVIRONNEMENT ET PATRIMOINE
CULTUREL NATIONAL

35.1 Etude d’impact environnemental

Tout demandeur de permis d’exploitation ou de concession minière ou d’autorisation
d’exploitation de petite mine doit réaliser, à ses frais, une étude d’impact sur l’environnement
conformément au Code de l’environnement et aux décrets et arrêtés y afférents.

35.2 Exploitation minière en forêts classées

Les titres miniers délivrés en application du Code minier doivent respecter les dispositions du
Code forestier, notamment celles de son article L44.

35.3 Réhabilitation des sites miniers

Tout titulaire de titre minier doit obligatoirement procéder à la réhabilitation des sites à
l'expiration dudit titre.

35.4 Fonds de réhabilitation des sites miniers

Nonobstant les obligations découlant de l’article 82 du Code minier, tout titulaire d’un titre
minier d’exploitation est tenu d’ouvrir et d’alimenter un compte fiduciaire à la Caisse de Dépôts
et Consignations (CDC). Ce compte est destiné à la constitution d’un fonds pour couvrir les
coûts de la mise en œuvre du programme de réhabilitation.

Les sommes ainsi utilisées sont en franchise de l’impôt sur les bénéfices industriels et
commerciaux. Les modalités d’opération et d’alimentation de ce fonds sont établies par l’Etat.

35.5 La société G-PHOS SAU et la société d’exploitation doivent préserver, dans la mesure du
possible, les infrastructures utilisées. Toute détérioration, au-delà de l'usage normal de
l'infrastructure publique, clairement attribuable à la société G-PHOS SAU ou à la société
d’exploitation doit être réparée.
Page 31 sur 41

35.6 La société G-PHOS SAU ou la société d’exploitation est tenue de :

- prendre les mesures nécessaires pour protéger l’environnement ;

- effectuer pendant la durée de l’exploitation, selon un calendrier préétabli, un contrôle
périodique de la qualité des eaux, du sol et de l’air dans la Zone de travail et les zones
avoisinantes ;

-_ disposer des terres excavées de manière à pouvoir contrôler, dans les limites acceptables, les
glissements ou affaissements de terrain, la dérivation et la sédimentation des lits des cours
d’eau, la formation des retenues d’eau nuisibles et la détérioration des sols et des
végétations avoisinantes ;

-_ éviter toute décharge de solutions ayant un taux de contaminant par litre qui est supérieur
aux normes internationales. De plus, les métaux lourds entraînés par lesdites solutions
doivent être précipités, récupérés et stockés dans des récipients appropriés pour destruction
ultérieure dans un lieu convenable, choisi de commun accord avec l'institution publique
responsable de la protection de l’environnement, conformément aux dispositions en vigueur
au Sénégal ; il sera aussi évité toute décharge de solutions, de produits chimiques toxiques
et de substances nocives dans le sol et dans l’air ;

- neutraliser et contrôler, de manière efficace, les déchets afin de ne pas affecter
considérablement et défavorablement les conditions climatiques, le sol, la végétation et les
ressources en eaux du périmètre ;

- la société G-PHOS SAU ou la société d’exploitation doit obligatoirement procéder à la
réhabilitation des sites exploités à l'expiration de chaque titre, de manière à ce que le
contour des terres épouse raisonnablement la topographie des lieux ;

35.7 Au cours des activités de recherche, s’il venait à être mis au jour des éléments du
patrimoine culturel national, la société G-PHOS SAU doit en informer les autorités
administratives. Elle ne doit pas déplacer ces objets pendant une période ne dépassant pas un
mois après l’accusé de réception de la notification informant ces mêmes autorités
administratives de la découverte.

35.8 La société d’exploitation et/ou la société G-PHOS SAU doivent, dans des limites
raisonnables, participer aux frais de transfert des objets découverts.

ARTICLE 36 : CESSION — SUBSTITUTION

36.1 Pendant la phase d'exploitation la société G-PHOS SAU peut, avec l’accord préalable et
par écrit du ministre en charge des mines, céder à des personnes morales autres qu’une filiale
ayant les capacités techniques et financières avérées tout ou partie des droits et obligations
qu’elle a acquis en vertu de la présente Convention et du permis d'exploitation, cet accord ne
pouvant être refusé sans motif valable.

36.2 Néanmoins, la société G-PHOS SAU peut, dans le cadre de l’exécution de la présente
Convention se faire substituer, sans restriction, par une filiale, après l’avoir notifié au Ministre
en charge des mines.

36.3 Les Parties conviennent que toute cession de réservation d’actions ou d’actions émises
sera soumise à l’agrément préalable du Conseil d'Administration de la société d’exploitation
qui devra en aviser les actionnaires selon une procédure à définir dans l’accord des actionnaires.
Les actionnaires ont un droit de préemption au prorata de leurs participations sur l’acquisition
de toutes les actions ou réservations d’actions dont la cession sera envisagée. Ce droit doit être

SJ
Page 32 sur 41

exercé dans un délai n’excédant pas soixante (60) jours, après notification par la partie ayant
pris l'initiative de la cession d’actions ou de la réservation d’actions.

ARTICLE 37 : MODIFICATIONS
37.1 La Convention ne peut être modifiée que par écrit et d’un commun accord entre les Parties.
37.2 La partie qui prend l'initiative de la modification saisit l’autre du projet.

37.3 Les Parties s’efforcent de parvenir à une solution mutuellement acceptable, et le cas
échéant, l’amendement fera l’objet d’un avenant qui sera annexé à la présente Convention.

37.4 Tout avenant à cette Convention entre en vigueur à la date de sa signature par les Parties.
ARTICLE 38 : FORCE MAJEURE

38.1 En cas d’incident de force majeure, aucune des Parties n’est responsable de l’empêchement
ou de la restriction, directement ou indirectement, d’exécuter toutes ou une partie de ses
obligations découlant de la présente Convention.

38.2 Un événement comme, notamment la guerre déclarée ou non déclarée, la révolution,
l'insurrection, la rébellion, le terrorisme, les troubles civils, émeutes ou perturbations sociales,
les embargos, sabotages, les grèves, lock-out, les conflits sociaux, ne résultant pas des employés
de la société G-PHOS SAU ou de la société d’exploitation, les incendies, les inondations, un
tremblement de terre, les tempêtes, les épidémies, est considéré comme un cas de force majeure
s’il échappe à la volonté et au contrôle d’une Partie et s’il rend impossible ou pas pratique
l'exécution de la totalité ou d’une des obligations découlant de la présente Convention et
pourvu que cette partie ait pris toutes les précautions raisonnables, les soins appropriés et les
mesures alternatives afin d’éviter le retard ou la non-exécution ou l’exécution partielle des
obligations stipulées dans la présente Convention.

38.3 Il est de l'intention des Parties que l’interprétation du terme de force majeure soit
conforme aux principes et usages du droit international.

38.4 La Partie directement affectée par cette force majeure la notifie aussitôt que possible à
l’autre Partie en communiquant une estimation de la durée de cette situation de force majeure
ainsi que toute information utile et circonstanciée.

38.5 En cas de force majeure, la présente Convention est suspendue. Au cas où la force majeure
persiste au-delà d’une période de trois (3) mois, la présente Convention peut être résiliée par la
société G-PHOS SAU ou la société d’exploitation.

38.6 Tout litige au sujet de l’événement ou les conséquences de la force majeure est réglé
conformément aux stipulations de l’article 42 de la présente convention.
Page 33 sur 41

ARTICLE 39 : RAPPORTS ET INSPECTIONS

39.1 La société G-PHOS SAU et/ou la société d’exploitation doivent fournir à leurs frais. les
rapports prévus par la réglementation minière.

39.2 Les représentants de l’Etat, et à condition qu'ils soient dûment habilités à cet effet, ont lev
droit d’inspecter, à tout moment pendant les heures de travail normales, les installations, les
équipements, le matériel et tous les documents relatifs aux opérations minières, sans gêner les
activités de la société d’exploitation.

39.3 L'Etat se réserve le droit de se faire assister, à ses frais, par une société d’audit
internationalement reconnue afin de vérifier sans gêner les activités de la société, la validité des
renseignements fournis.

39.4 La société G-PHOS SAU ou la société d’exploitation doit, pour la durée de la présente
Convention :

- tenir au Sénégal une comptabilité sincère, véritable et détaillée de ses opérations
accompagnées des pièces justificatives permettant d'en vérifier l’exactitude. Cette
comptabilité doit être ouverte à l’inspection des représentants de l’Etat spécialement
mandatés à cet effet ;

- permettre le contrôle, par les représentants de l’Etat dûment autorisés de tous comptes ou
écritures se trouvant à l’étranger et se rapportant aux opérations au Sénégal : les frais relatifs
à ce contrôle étant supportés par l’Etat.

ARTICLE 40 CONFIDENTIALITE

40.1 Les Parties s’engagent à traiter comme strictement confidentielles toutes données et
informations de toute nature, soit verbalement soit par écrit, dans le cadre des opérations. Les
Parties conviennent de ne pas divulguer ces informations sans l’accord préalable et par écrit des
autres Parties.

40.2 Nonobstant le paragraphe précédent, les Parties s'engagent à ne faire usage de documents,
données et autres informations dont ils auront connaissance dans le cadre de la présente
Convention, uniquement qu'aux fins de l’exécution de la présente Convention et de ne les
communiquer qu’exclusivement :

- aux autorités administratives, conformément à la réglementation en vigueur ;

- à une société affiliée de l’une des Parties à la présente Convention ;

- à une institution financière, dans le cadre de tout prêt sollicité par l’une des Parties pour des
raisons directement liées à la présente Convention ;

- à des consultants comptables indépendants ou sous-traitants des Parties dont les fonctions
relatives aux opérations exigeraient une telle divulgation :

- à des experts comptables indépendants ou conseils juridiques de chacune des Parties
uniquement dans le but de leur permettre de remplir effectivement leurs prestations
concernant des questions relevant de la présente Convention.
Page 34 sur 41

40.3 Les Parties s’engagent à imposer ces obligations de secret et de confidentialité à toute
personne participant à la négociation et l'exécution de la présente Convention en qualité
quelconque, soit de consultant, préposé ou autre.

ARTICLE 41 : SANCTIONS ET PENALITES

Les sanctions et pénalités applicables dans le cadre de la présente Convention sont celles
prévues par les textes législatifs et réglementaires en vigueur.

ARTICLE 42 : REGLEMENT DES DIFFERENDS

Tout différend ou litige découlant de la présente Convention est d’abord réglé à l’amiable, dans
un délai de trois (03) mois, à compter de la date de notification écrite du litige. Le cas échéant,
les Parties conviennent d'ores et déjà que le différend est à trancher définitivement suivant le
règlement de Conciliation et d’Arbitrage de la chambre de Commerce International de Paris
CCD:

Le lieu de l’arbitrage est Paris et la langue de l’arbitrage est le français. La sentence arbitrale est
rendue exécutoire par toutes juridictions compétentes. Aux fins de l'arbitrage des différends, le
tribunal arbitral se réfère aux dispositions de la présente Convention, aux lois du Sénégal et aux
principes généraux du droit et, notamment, à ceux applicables par les tribunaux internationaux.

Le recours à l’arbitrage suspend toute mesure tendant à mettre fin à la présente Convention ou à
faire échec à toute disposition de la présente Convention.

Pour les différends liés aux aspects techniques, les parties choisissent conjointement un expert
indépendant et d’une nationalité autre que celle des parties.

A défaut, pour les parties, de s’entendre sur le nom de l'expert, celui-ci est désigné par le
Président de la Chambre de Commerce International de Paris.

ARTICLE 43 : DUREE
Sous réserve d’une résiliation conformément aux dispositions de l’article 44,ci-dessous, la durée
de la présente Convention correspond à la durée des activités de recherche de la société

G-PHOS SAU et des activités d'exploitation de la société d'exploitation.

ARTICLE 44 : RESILIATION

La présente Convention peut être résiliée avant terme :

- par l’accord mutuel et écrit des Parties :

- en cas de renonciation par la société G-PHOS SAU à tous ses titres miniers E

- en cas de retrait desdits titres miniers conformément aux dispositions de la législation et la
réglementation minière en vigueur ;

- en cas de dépôt de bilan par la société G-PHOS SAU ou la société d’exploitation de
règlement judiciaire, de liquidation des biens ou procédures collectives similaires.

La résiliation ne peut devenir effective qu’à l’issue d’une période de trois mois suivant la
réalisation d’un des événements ci-dessus mentionnés.
Page 35 sur 41

ARTICLE 45 : NOTIFICATION

Toutes communications et notifications relatives à la présente Convention doivent être
effectuées par lettre recommandée avec accusé de réception, par télécopie ou remise en mains
propres aux adresses ci-après :

Pour l'Etat du Sénégal,
Direction des Mines et de la Géologie (DMG)

104, Rue Carnot BP 1238 DAKAR
Tél. /Fax : (221) 33 822 04 19.

Pour la société G-PHOS SAU

Adresse de la société :Rue 3Xc Immeuble 764-Point E
BP : 5858 Dakar-Fann. Email : sephossen@orange.sn
Tél./Fax :(221) 33 825 17 47

ARTICLE 46 : LANGUE DU CONTRAT ET SYSTEME DE MESURE

La présente Convention est rédigée en langue française. Tous rapports ou autres documents en
application de la présente Convention doivent être rédigés dans la même langue.

Le système de mesure applicable dans le cadre de la présente Convention est le système
métrique.

ARTICLE 47 : RENONCIATION
Sauf renonciation expresse, le fait pour toute Partie, de ne pas exercer un droit ou de le faire
valoir tardivement, dans le cadre de la présente Convention, ne constitue en aucun cas une

renonciation à ce droit.

ARTICLE 48 : RESPONSABILITE

La responsabilité entre les Parties n’est pas solidaire.

La responsabilité de chaque Partie se limite au montant contribué ou au montant pour lequel elle
a donné son accord de contribuer, ainsi qu’à sa part de l’actif non distribué.

Aucune Partie ne peut agir au nom de l’autre Partie, sauf autorisation explicite et par écrit.
ARTICLE 49 : DROIT APPLICABLE

Sous réserve de l’article 42, la présente Convention est régie par les lois et règlements en
vigueur au Sénégal à la date de sa signature.

Toutefois, par dérogation aux articles 9,10, 11, 12, 14, 30 et 32 de la présente Convention,
la société G-PHOS SAU s'engage à ne pas se prévaloir des dispositions relatives à la règle sur
la stabilité fiscale et douanière, lorsque ces dispositions sont contraires à toute autre
modifiant ou abrogeant en partie ou en totalité la loi n° 2003-36 du 24 Novembre 2003

portant code minier sur la dite règle.

V
Page 36 sur 41

ARTICLE 50 : STIPULATIONS AUXILIAIRES

En cas d'interprétation divergente entre la présente Convention et le Code minier, le permis de
recherche, le permis d’exploitation ou la concession minière, la présente Convention prévaut
sous réserve que l’esprit du législateur soit respecté.

ARTICLE 51 : ENTREE EN VIGUEUR

La présente Convention entre en vigueur à compter de la date de sa signature par les Parties.

En foi de quoi, les parties ont signé la présente Convention à Dakar le 9 f = MAT. A

Pour la société G-PHOS SAU

Mr. Lisardo De Mata Pastrana

Directeur Général
Page 37 sur 41

ANNEXE A :
LOCALISATION ET COORDONNEES DU PERIMETRE DE NIAKHENE

POINTS UTM X UTM Y
Al 384192 1676574
A2 324491 1677169
A3 324938 1687293
A4 378981 1688782

La superficie du périmètre sollicité est réputée égale à 636 km2.
Page 38 sur 41

ANNEXE B :

PROGRAMME DE TRAVAUX DE RECHERCHE
| Nombre de Nombre de

[ANNEE sondages mètres linéaire
2015 150 4500
2016 180 5400
2017 200 6000

Pour l’année 2015, il est prévu de faire 150 sondages, tenant compte que chaque sondage a
une profondeur moyenne de 30 mètres. Les prévisions linéaires de cette année sont de
4500 mètres, dont les 25 premiers mètres seront destructifs et le reste sera carotté.

Au cours de l’exécution des travaux en 2015, 2016 et 2017, une étude géologique se fera sur
tous les sondages pour dresser la colonne stratigraphique des formations obtenues.

Durant ces périodes, des prises d’échantillon sur les carottes obtenues se feront dans les
niveaux ciblés et seront envoyés ensuite au laboratoire pour analyses.

Les levées topographiques de tous les sondages réalisés au cours de cette période seront
effectuées.

Pour l’année 2016, il est prévu de réaliser 180 sondages, avec une prévision de 5400 mètres
linéaires, dont les 25 premiers mètres seront destructifs et le reste carottés.

En 2017, une campagne de 200 sondages est prévue avec un total linéaire de 6000 mètres
linéaire, dont les 25 premiers mètres seront destructifs et le reste seront carottés.

Pour 2016 et 2017 les résultats des campagnes précédentes pourront modifier les
prévisions.

Un rapport de fin de campagne mettra fin à l’ensemble des activités réalisées au niveau de
ce permis où le model du gisement sera mis en exergue, dont l'épaisseur et la qualité de la
couche phosphatée. Mais aussi, le recouvrement et le ratio de la partie exploitable du
gisement.

Pour mener à bien l’ensemble de ces travaux, SEPHOS fera appel à des prestataires qui
mettront à notre disposition des machines sondeuses.et du personnel qualifié pour le bon
déroulement de ces travaux.
4710000

1700000

1660000

Carte du permis de recherche demandé

COORDONNEES DES SOMMETS

DU PERMIS DEMANDE

Poirts

Surface du perimetre

A1
A2
43
A4

sollicité 636 km?

Auteur de la carte
Mamadou LOUM

Légende
+ CRD_LIMITE_NIAKHENE SUD
CL imite du perimétre sollicité

1:200 000

FIG.2. CARTE DE LA LIMITE DU PERIMETRE DE NIAKHENE.

Page 39 sur 41

ANNEXE C:

ENGAGEMENT MINIMUM DE DEPENSES PREVUES POUR LA PREMIERE
PERIODE DEVALIDITE DU PERMIS DE RECHERCHE DE G-PHOS SAU
Dépenses

Cout du personnel

Forages pour hydrogéologie

caisses carottes et tubes PVC

5 000 KF 5 000 KF

60 000 KF_ | 60000 KF

10 000 KF_| 10000 KF

60 000 KF

10 000 KF

5 000 KF

Véhicule de terrain 4x4

Communication

Location

Entretien et nettoyage

Cout analyse des échantillons

Petite formation

15 000 KF_| 15 000 KF

5 000 KF

5 000 KF

1200 KF 1200 KF

1 000 KF 1 000 KF

15 000 KF

5 000 KF

1200 KF

1 000 KF

Restauration

Gardiennage

5 000 KF

5 000 KF

250 KF 250 KF

5 000 KF

250 KF

Equipe de sondeurs

TOTAL DEPENSES

390 000 KF | 390 000 KF

503 000 KF/an

390 000 KF

Page 40 sur 41

ANNEXE D :

MODELE D’UNE ETUDE DE FAISABILITE

MODELE d’une ETUDE de FAISABILITE

SECTION 1 : RESUME du PROJET

SECTION 2 : GEOLOGIE et ESTMATION de RESSOURCES
Structures géologiques

Caractéristiques géologiques, géotechniques

SECTION 3 : EXPLOITATION MINIERE
Paramètres d'exploitation
Géométrie et évolution de la mine

Calendriers de production

SECTION 4 : TRAITEMENT des MINERAIS

Caractérisation du minerai, minéralogie, analyses, tests chimiques, paramètres physiques

Descriptif de l’usine de traitement

Données de fonctionnement, débits, consommations spécifiques, matières consommées

Evacuation des déchets
SECTION 5 : IMPACT sur l’'ENVIRONNEMENT et GESTION
Evaluations environnementales, physiques, biologiques, sociales

Programme de réhabilitation

SECTION 6 : INFRASTRUCTURES et SERVICES

Sources d'énergie : descriptions des unités, Approvisionnements, …

Routes et pistes d'accès
Constructions et bâtiments
Infrastructures sanitaires et de sécurité

Services fournis par les entreprises

SECTION 7 : ANALYSE FINANCIERE
Hypothèses

Feuilles de calcul

etc.

Remarque : Chaque section de l'Etude de Faisabilité devrait inclure une discussion sur les risques

associés à cette opération.

V4

Page 41 sur 41

ANNEXE E :

POUVOIR DU SIGNATAIRE

« G-PHOS S.A»

E ANONYME UNIPERSONNELLE

eg Administration Général

ital Social de 10.000.000 FRANCS CFA

Daka Sfnégal), Rue 3 XC -PointE, Immeuble 764
%

©_RCCM N° - SN-DKR -2012-18125

bonne
ASSEMBLEE GENERALE EXTRAORDINAIRE EN DATE DU 14 JANVIER _2013

FEUILLE DE PRESENCE

N° NOMS ET PRENOMS DES NOMS DES
d'ordre ACTIONNAIRES SIGNATURE | MANDATAIRES
01 Monsieur Lisardo
DE MATA PASTRANA
Administrateur Général
(Président de séance) » S © —
bat.
N° ES VON EE 0 DS L
2 ME Ce) À GO
Reçu el ST RAC 0 à A
02 Monsieur Francisco Javier Le Chef de bureau
PALAU FERRE ns
- Secrétaire de séance

L

